DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 were previously pending and subject to a non-final office action filed on May 27, 2022 (the “May 27, 2022 Non-Final Office Action”).  Following the May 27, 2022 Non-Final Office Action, Applicant canceled claims 2-20 and added new claims 21-39 in an amendment filed on July 26, 2022 (the “July 26, 2022 Amendment”), see Applicant’s amended claims (pp. 2-6 of the July 26, 2022 Amendment).  Claims 1 and 21-39, as recited in the July 26, 2022 Amendment, are currently pending and subject to the final office action below.

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant’s Remarks, pp. 7-9, Response to Claim 1 is Rejected under 35 U.S.C. § 101 Section, filed July 26, 2022, with respect to rejections of claim 1 under 35 U.S.C. § 101 have been fully considered, but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (the “2019 Revised PEG”), the § 101 rejections of claims 1 are maintained in this office action.
Specifically, Applicant asserts that the step of “detecting […] one or more cough events from a time series of audio signals” cannot fall within the Mental Processes grouping of abstract ideas, because the human mind is incapable of comprehending audio signals generated by an electronic device.  Examiner respectfully disagrees with this assertion.  Under the 2019 Revised PEG, the “mental processes” grouping is defined as concepts performed in the human mind, or by a human using a pen and paper, and examples of mental processes include observations, evaluations, judgments, and opinions. See MPEP § 2106.04(a)(2)(III).  Claims can recite a mental process even if they are claimed as being performed on a computer. See MPEP § 2106.04(a)(2)(III)(C).  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. See 84 Fed. Reg. at 52 n. 14.  In evaluating whether a claim that requires a computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. MPEP § 2106.04(a)(2)(III)(C).  For instance, examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id.
In the present case, the broadest reasonable interpretation of claim 1 in light of the specification comprises a concept that can be performed in the human mind, or by a human using a pen and paper.  Under the broadest reasonable interpretation of claim 1, the steps directed to “detecting one or more cough events from a time series of audio signals generated by an electronic device” and “determining one or more lung function metrics of the user based on the one or more cough events” are capable of being performed in the human mind.  The aforementioned claim limitations described in claim 1 are analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, because they merely recite limitations which encompass a person mentally and/or manually: (1) detecting cough events from audio signal data (i.e., a type of observation, evaluation, judgment, and/or opinion); and (2) determining lung function metrics from the cough events) (i.e., a type of observation, evaluation, judgment, and/or opinion).
Further, in paragraph [0096] of Applicant’s substitute specification as filed on February 11, 2020, Applicant discloses that the PFT determiner can listen to sounds and detect within the sounds one or more cough events.  Paragraph [0096] explicitly discloses that the PFT determiner is merely used as a tool to perform the step of listen to sounds in order to detect one or more cough events.  A human is fully capable of listening to sounds and detecting one or more cough events from the sounds.  Therefore, the broadest reasonable interpretation of claim 1 when read in light of the specification comprises a concept that can be performed in the human mind.  Further, the addition of the processor and electronic device of the user in claim 1 is the equivalent of adding generic computer devices as tools to perform the mental process of detecting cough events from audio signal data and determining lung function metrics from the cough events.  Therefore, the claims are deemed to lack limitations which are indicative of a practical application under Prong Two of Step 2A of the 2019 Revised PEG.
As such, the rejection of claim 1 under 35 U.S.C. § 101 is maintained in this office action.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 101 Section below, for further clarification and complete analysis.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s Remarks, pp. 7-9, Response to Claim 1 is Rejected under 35 U.S.C. § 103 Section, filed July 26, 2022, with respect to rejections of claim 1 under 35 U.S.C. § 103 have been fully considered, but they are not persuasive.	Applicant argues that the combination of references cited in the May 27, 2022 Non-Final Office Action does not teach the limitation directed to determining one or more lung function metrics of the user based on the one or more cough events.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In paragraph [0074], Song et al. (Pub. No. US 2013/0237863) explicitly teaches signal analyzer 62 may process the sensor signal generated by lung sound sensor 60 to detect lung sounds and respiratory characteristics (i.e., determining one or more lung sounds and respiratory characteristics of the user) such as inspiration, expiration, respiratory rate, depth of inspiration, and/or the presence of a cough (i.e., based on the one or more cough events) or other respiratory anomalies such as rales, rhonci, stridor or wheezing.  One of ordinary skill in the art would recognize that Song explicitly teaches determining one or more lung sounds and other respiratory characteristics based on or more cough events.  However, while Song teaches a method “determining, with the processor, one or more lung sounds and respiratory characteristics of the user based on the one or more cough events”, Song does not explicitly teach determining a lung function metric (i.e., a specific respiratory characteristics).
However, Schau et al. (Pub. No. US 2003/0013946) determining one or more lung function metrics.  For example, paragraphs [0005] and [0006] teach that the computer-implemented system and method, comprise a calculating unit for determining predicted lung function parameters derived from the patient demographic data.  Schau teaches that the lung function metrics are determined from spirometry measurements (i.e., respiratory data). See Schau, paragraphs [0031], [0039], [0043] and [0048].  Therefore, Schau explicitly teaches that the lung function metrics are determined from respiratory data.  Paragraph [0015] in Schau teaches that this feature is beneficial for providing physicians (or case managers) with reliable and verifiable assistance for diagnosis and therapy of patients with pulmonary diseases.  As such, the combination of Song and Schau teach the aforementioned limitation directed to “determining one or more lung function metrics of the user based on the one or more cough events.”  Examiner suggests that Applicant amend the claims further.  Please see the rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The following limitations which are not supported by the original disclosure are as follows:
- The recitations of:
- “generating, a cough feature detector within the hardware processor using the filtered audio signals, a cough feature vector having one or more cough features” (as described in claim 21);
- “a cough feature detector configured to generate a cough feature vector having one or more cough features using the filtered audio signals (as described in claim 31).
	Matter not present on the filing date of the application in the specification, claims, or drawings that is added after the application filing is usually new matter. See MPEP §§ 2163.06 and 2163.07.  In the present case, the specification is silent as to the underlined portions above.  These limitations change the scope of the claims, and it is unclear where the support is for the cough feature detector for performing the aforementioned limitations.
            In particular, Applicant does not point to, nor was the Examiner able to find support for the cough feature detector within the substitute specification as filed on February 11, 2020.  For example, paragraph [0070] in Applicant’s substitute specification as filed on February 11, 2020 discloses that the “feature vector generator 208 generates a cough feature vector.” This disclosure indicates that that the feature vector generator generates the cough feature vector, but Applicant’s disclosure does not describe a cough feature detector.  As such, Applicant is respectfully requested to clarify the above issues and to specifically point out where (if possible) the aforementioned limitation has support in the substitute specification and/or claims.
Examiner further notes that the step directed to “generating a cough feature vector having one or more cough features using the filtered audio signals” is not described by the present specification in sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed, e.g. see MPEP 2161.01.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement, e.g. see MPEP 2161.01.  For example, the specification and/or present claim language does not disclose a specific algorithm (e.g. the necessary steps and/or flowcharts) that explains how the system is able to generate a cough feature vector having one more cough features using the filtered audio signals.  As such, claims 21 and 31 are rejected for failing to comply with the written description requirement under 35 U.S.C. § 112(a).
Claims 22-30 and 32-39 (which individually depend on claims 21 and 31) are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to comply with the written description requirement for similar reasons as described in the § 112(a) new matter rejections of claims 21 and 31 above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) and the October 2019 Update: Subject Matter Eligibility, provided by the USPTO (available at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the 2019 Revised PEG
Following Step 1 of the 2019 Revised PEG, claim 1 is directed to a method, which is within one of the four statutory categories (i.e., a process). See MPEP § 2106.03.

Step 2A of the 2019 Revised PEG - Prong One
Following Prong One of Step 2A of the 2019 PEG, the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. See MPEP §2106.04.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: 1) Mathematical Concepts; 2) Certain Methods of Organizing Human Activity, and 3) Mental Processes. See MPEP § 2106.04(a).
Claim 1 is rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Specifically, independent claim 1 recites the following limitations:
A method, comprising:
	
	detecting, with a processor, one or more cough events from a time series of audio signals generated by an electronic device of a user; and

	determining, with the processor, one or more lung function metrics of the user based on the one or more cough events.

However, the Examiner submits that the foregoing underlined limitations constitute a process that, under its broadest reasonable interpretation, falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  The Mental Processes category covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, or opinion) (i.e., detecting cough events from audio signal data; and determining lung function metrics from the cough events).  That is, other than reciting: (1) a processor; and (2) an electronic device of the user, the context of claim 1 encompasses a concept that is capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, and/or opinion) (i.e., detecting cough events from audio signal data; and determining lung function metrics from the cough events).
The aforementioned claim limitations described in claim 1 are analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, because they merely recite limitations which encompass a person mentally and/or manually: (1) detecting cough events from audio signal data (i.e., a type of observation, evaluation, judgment, and/or opinion); and (2) determining lung function metrics from the cough events) (i.e., a type of observation, evaluation, judgment, and/or opinion).  If a claim limitation, under its broadest reasonable interpretation, covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  Accordingly, claim 1 recite an abstract idea.

Step 2A of the 2019 Revised PEG - Prong Two
Regarding Prong Two of Step 2A of the 2019 Revised PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 Revised PEG, it must be determined whether any additional elements in the claims are indicative of integrating the abstract idea into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” See MPEP § 2106.05 (f), (g), and (h).
In the present case, the additional limitations for claim 1 beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A method, comprising:
	
	detecting, with a processor (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), one or more cough events from a time series of audio signals generated by an electronic device of a user (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); and

determining, with the processor (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), one or more lung function metrics of the user based on the one or more cough events.

However, the recitation of these generic computer components and functions in , such that it amounts to no more than adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea. See MPEP §§ 2106.05(f).  For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
- The following is an example of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. Pty. Ltd. v. CLS Bank Int’l – similarly, the current invention implements the commonplace business method of detecting cough events from audio signal data and determining lung function metrics from the cough events (i.e., a form of spirometry) (i.e., the Examiner submits that the additional elements directed to the system that comprises a processor and an electronic device of the user; and computer program comprising one or more computer readable storage media having program instructions collectively stored therein); and
			- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g., see Intellectual Ventures I LLC v. Capital One Bank (USA) – similarly, the current invention requires software components (i.e., the computer program comprising one or more computer readable storage media having program instructions collectively stored therein) to perform the aforementioned abstract concept of detecting cough events from audio signal data and determining lung function metrics from the cough events.
Thus, the additional elements in independent claim 1 are not indicative of integrating the judicial exception into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, the additional elements in claim 1, when considered as a whole: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and the Vanda Pharmaceuticals Memo).  Thus, claim 1 as a whole do not integrate the above-noted at least one abstract idea into a practical application.

Step 2B of the 2019 Revised PEG  
Regarding Step 2B of the 2019 Revised PEG, claim 1 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of abstract idea into a practical application, the additional elements of claim 1 amount to no more than: adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea. See MPEP §§ 2106.05(f).  Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP § 2106.05 (d).
Specifically, the Examiner submits that the additional elements of claim 1, as recited, the processor and electronic device of the user, are generic computer components and functions. See MPEP § 2106.05(d)(II).
- In regard to the processor and electronic device of the user - Applicant generally describes these devices as being embodied by generic computer devices.
- For example, Applicant discloses that the system and electronic device may include, for example, a smartphone or other mobile device or phone, a wearable computing device (e.g., smartwatch), a dedicated medical device, a computer (e.g., desktop, laptop, tablet computer, virtual assistant, smart TV, other data processing system), or other suitable electronic device capable of sensing and processing the sensor data”. See Applicant’s substitute specification as filed on February 11, 2020, paragraph [0060].
- Next, Applicant discloses that the processor is at least one hardware circuit configured to carry out the instructions contained in the program cod, such as “a central processing unit (CPU), an array processor, a vector processor, a digital signal processor (DSP), a field-programmable gate array (FPGA), a programmable logic array (PLA), an application-specific integrated circuity (ASIC), programmable logic circuitry, and a controller”. See Applicant’s substitute specification as filed on February 11, 2020, paragraph [00116].
- Lastly, Applicant discloses that “the regression model provides a regression equation whose parameters are determined by regressing the values of various cough features” and is “generating using machine learning”. See Applicant’s substitute specification as filed on February 11, 2020, paragraphs [0031] and [0071]. 
These devices are generic computer devices which are old and well-known in the medical industry.  Therefore, Applicant’s disclosure shows that the processor and electronic device of the user may be embodied by generic computer devices and functions which are old and well-known in the medical industry.
Thus, taken alone, the additional elements of claim 1 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered combination, claim 1 is nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over:
- Song et al. (Pub. No. US 2013/0237863); in view of:
- Schau et al. (Pub. No. US 2003/0013946).

	Regarding claim 1,
		- Song teaches:
			- a method, comprising (Song, paragraph [0008]; Paragraph [0008] teaches that a method comprising receiving an A2 heart sound signal from a first external acoustic sensor.):
				- detecting, with a processor, one or more cough events from a time series of audio signals generated by an electronic device of a user (Song, paragraphs [0041] and [0085]; Paragraph [0041] teaches that a programmer 24 may receive one or more additional signals from an implantable medical device or other medical device that monitors other cardiac or lung activity (i.e., an electronic device of a user).  Paragraph [0085] teaches that feature module 94 may process the heart sounds signal in the frequency or time domain.  In some examples, feature module 94 may confirm that an event detected by event detector 92 corresponds to the A2 heart sound, the P2 heart sound, or an identifiable lung sound, such as a cough (i.e., detecting one or more cough events from a time series of audio signals generated by the user’s electronic device).  In some examples, feature module 94 may extract information from the heart sounds signal regarding the characteristics of a cough, for example.  In some examples, feature module 94 may both confirm that an event detected by event detector 92 corresponds to a cough (i.e., detecting one or more cough events from a time series of audio signals generated by the user’s electronic device) and extract information from the heart sounds signal regarding the characteristics of the cough.); and
				- determining, with the processor, one or more lung sounds and respiratory characteristics of the user based on the one or more cough events (similar to the limitation described in claim 1) (Song, paragraph [0074]; Paragraph [0074] teaches that the signal analyzer 62 may process the sensor signal generated by lung sound sensor 60 to detect lung sounds and respiratory characteristics (i.e., determining one or more lung sounds and respiratory characteristics of the user) such as inspiration, expiration, respiratory rate, depth of inspiration, and/or the presence of a cough (i.e., based on the one or more cough events) or other respiratory anomalies such as rales, rhonci, stridor or wheezing.
		- While Song teaches a method, system, and computer program product, comprising “determining, with the processor, one or more lung sounds and respiratory characteristics of the user based on the one or more cough events” (similar to the limitation described in claim 1) (see Song, paragraph [0074] and analysis described above), Song does not explicitly teach a method, system, and computer program product, comprising:
			- determining, with the processor, one or more lung function metrics of the user.
		- However, in analogous art of systems and methods for diagnosing and monitoring lung diseases, Schau teaches a system and method, comprising:
			- determining, with the processor, one or more lung function metrics of the user (Schau, paragraphs [0005], [0006], and [0015]; Paragraphs [0005] and [0006] teach that the computer-implemented system and method, comprise a calculating unit for determining predicted lung function parameters derived from the patient demographic data (i.e., determining one or more lung function metrics of the user).  Paragraph [0015] teaches that this feature is beneficial for providing physicians (or case managers) with reliable and verifiable assistance for diagnosis and therapy of patients with pulmonary diseases.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for diagnosing and monitoring lung diseases at the time of the effective filing date of the claimed invention to modify the method, system, and non-volatile storage device that detects heart sounds for use in detecting pulmonary hypertension and heart failure in a patient taught by Song, to incorporate a step and feature directed to determining one or more lung function metrics of a patient based on the patient’s respiratory data, as taught by Schau, in order to provide physicians (or case managers) with reliable and verifiable assistance for diagnosis and therapy of patients with pulmonary diseases. See Schau, paragraph [0015]; see also MPEP § 2143 G.

Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Song et al. (Pub. No. US 2013/0237863); in view of:
- Patel et al. (Pub. No. US 2014/0336537), hereinafter referred to as Patel ('537); and
- Patel et al. (Pub. No. US 2015/0126888), hereinafter referred to as Patel ('888).

	Regarding claims 21 and 31,
		- Song teaches:
			-  a method within and by a computer hardware system including a hardware processor, comprising (as described in claim 21) Song, paragraphs [0008], [0009], and [0038]; Paragraph [0008] teaches that a method comprising receiving an A2 heart sound signal from a first external acoustic sensor.  Paragraph [0038] teaches an exemplary system 10 (i.e., a system) that detects heart sounds for use in detecting pulmonary hypertension and heart failure in patient 12.  Paragraph [0009] teaches that the system also comprises a processor (i.e., the system includes a processor).):
			- a computer hardware system, comprising: a microphone configured to generate a time series of audio signals; and a hardware processor (as described in claim 31) (Song, paragraphs [0009], [0038], [0059], and [0060]; Paragraph [0038] teaches an exemplary system 10 (i.e., a computer hardware system) that detects heart sounds for use in detecting pulmonary hypertension and heart failure in patient 12.  Paragraph [0009] teaches that the system also comprises a processor (i.e., the system includes a hardware processor).  Paragraphs [0059] and [0060] teach that the acoustic sensors 18, 20 generate an electrical signal based on sound or vibration, e.g., sensed heart sounds of patient 12 (i.e., time series of audio signals), and may be implemented as a piezoelectric sensor, a microphone (i.e., the system may comprise a microphone that is configured to generate the time series of audio signals), an accelerometer, or other type of acoustical sensor.):
				- passively monitoring a time series of audio signals generated by a microphone of the computer hardware system for a cough event by a user (as described in claim 21); and the hardware processor configured to passively monitor the time series of audio signals for a cough event by a user (as described in claim 31) (Song, paragraphs [0059] and [0060]; Paragraphs [0059] and [0060] teach that the acoustic sensors 18, 20 generate an electrical signal based on sound or vibration, e.g., sensed heart sounds of patient 12 (i.e., time series of audio signals), and may be implemented as a piezoelectric sensor, a microphone (i.e., the system may comprise a microphone that is configured to generate the time series of audio signals), an accelerometer, or other type of acoustical sensor.); and
				- filtering, by a cough detector within the hardware processor, portions of the audio signals that do not relate to the cough event to generate filtered audio signals (as described in claim 21); and wherein the processor includes a cough detector configured to filter portions of the audio signals that do not relate to the cough event to generate filtered audio signals (as described in claim 31) (Song, paragraphs [0061] and [0062]; Paragraph [0061] teaches that the signals collected by acoustic sensor 18 and acoustic sensor 20 may be filtered at different frequencies (i.e., filtering the portions of the audio signals).  The filtering may be done by processor 51.  Paragraph [0062] teaches that the processor 44 of programmer 24 may use bandpass filters to separate the heart sound signals from the lung sound signals (i.e., filtering portions of the audio signals that do not relate to the cough event).  In some examples, processor 51 may perform a portion of the signal processing with the other portion of the signal processing performed by processor 44 of programmer 24.  For example, processor 51 may separate the heart sound signals from the lung sound signals while processor 44 detects individual heart sounds within the separated heart sound signal (i.e., generating filtered audio signals).).
		- Song does not explicitly teach a method and system, comprising:
			- generating, by a cough feature detector within the hardware processor using the filtered audio signals, a cough feature vector having one or more cough features (as described in claim 21); and a cough feature detector configured to generate a cough feature vector having one or more cough features using the filtered audio signals (as described in claim 31); and
- generating, by a regressor within the hardware processor using the cough feature vector, a predicted lung function metric of the user (as described in claim 21); and a regressor configured to generate a predicted lung function metric of the user using the cough feature vector (as described in claim 31).
		- However, in analogous art of systems and methods for detecting coughs, Patel (‘537) teaches a system and method, comprising:
			- generating, by a cough feature detector within the hardware processor using the filtered audio signals, a cough feature vector having one or more cough features (as described in claim 21); and a cough feature detector configured to generate a cough feature vector having one or more cough features using the filtered audio signals (as described in claim 31) (Patel (‘537), paragraph [0030]; Paragraph [0030] teaches that the audio signal or portion thereof may be identified as a cough (or not).  In some examples, when the audio signal or portion thereof is identified as a cough, the cough features may be extracted from the audio signal (e.g. the lesser dimensional representation of that portion of the audio signal and/or portions around it may be stored) (i.e., generating a cough feature vector having one or more cough features).  Paragraph [0032] teaches that this feature is beneficial for preserving the privacy of the monitored individual, because the cough model used to perform the reconstruction may be ineffective in reconstructing speech sounds that may also be included in the recording.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for detecting coughs at the time of effective filing date of the claimed invention to modify the heart sound detecting system and method taught by Song, to incorporate a step and feature directed to extracting cough features from portions of an audio signal that are identified as a cough, as taught by Patel (‘537), in order to preserve the privacy of the monitored individual as the cough model used to perform the reconstruction may be ineffective in reconstructing speech sounds that may also be included in the recording. See Patel (‘537), paragraph [0032]; see also MPEP § 2143 G.
		- Further, in analogous art of systems and methods for detecting coughs, Patel (‘888) teaches a system and method, comprising:
- generating, by a regressor within the hardware processor using the cough feature vector, a predicted lung function metric of the user (as described in claim 21); and a regressor configured to generate a predicted lung function metric of the user using the cough feature vector (as described in claim 31) (Patel (‘888), paragraphs [0002] and [0105]; Paragraph [0105] teaches that regression is implemented using bagged decision trees and mean square error; 100 trees are used in each forest.  Each training subset can be used to predict lung function for a given test instance (i.e., a regressor is configured to generate a predicted lung function metric of the user), resulting in an ensemble of predictions.  Paragraph [0002] teaches that this feature is beneficial for monitoring the patient’s lung function for trends and detecting changes in lung function that may need evaluation and/or treatment.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for detecting coughs at the time of effective filing date of the claimed invention to further modify the heart sound detecting system and method taught by Song, as modified in view of Patel (‘537), to incorporate a step and feature directed to generating a predict a person’s lung function, as taught by Patel (‘888), in order to monitor a patient’s lung function for trends and detect changes in lung function that may need evaluation and/or treatment. See Patel (‘888), paragraph [0002]; see also MPEP § 2143 G.

Claims 22 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Song et al. (Pub. No. US 2013/0237863), as modified in view of: Patel et al. (Pub. No. US 2014/0336537), hereinafter referred to as Patel ('537) and Patel et al. (Pub. No. US 2015/0126888), hereinafter referred to as Patel ('888), as applied to claims 21 and 31 above, and further in view of:
- Addington et al. (Pub. No. US 2012/0277583).

	Regarding claims 22 and 32,
		- The combination of: Song, as modified in view of: Patel (‘537) and Patel (‘888), teaches the limitations of: claim 21 (which claim 22 depends on); and claim 31 (which claim 32 depends on), as described above.
		- The combination of: Song, as modified in view of: Patel (‘537) and Patel (‘888), does not explicitly teach a method and system, wherein:
			- the one or more cough features includes cough force (as described in claims 22 and 32).
- However, in analogous art of methods and systems for detecting cough features, Addington teaches a method and system, wherein:
- the one or more cough features includes cough force (as described in claims 22 and 32) (Addington, paragraphs [0086] and [0092]; Paragraph [0092] teaches that iRCT can be used in conjunction with an electronic device, such as the handheld processing unit as shown in FIGS. 21 and 22, which measures and analyzes intra-abdominal pressures during coughing and measures and assesses the cough force (i.e., the one or more cough features includes cough force) necessary to clear the upper airway of aspirants.  Paragraph [0086] teaches that this feature is beneficial for understanding normal physiology that will lead to improved treatment decisions and outcomes.).
Therefore, it would have been obvious to one of ordinary skill in the art of methods and systems for detecting cough features at the time of the effective filing date of the claimed invention to further modify the heart sound detecting system and method taught by Song, as modified in view of: Patel (‘537) and Patel (‘888), to incorporate a step and feature directed to assessing cough force, as taught by Addington, in order to understand normal physiology that will lead to improved treatment decisions and outcomes. See Addington, paragraph [0086]; see also MPEP § 2143 G.

Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Song et al. (Pub. No. US 2013/0237863), as modified in view of: Patel et al. (Pub. No. US 2014/0336537), hereinafter referred to as Patel ('537) and Patel et al. (Pub. No. US 2015/0126888), hereinafter referred to as Patel ('888), as applied to claims 21 and 31 above, and further in view of:
- Au et al. (Pub. No. US 2018/0177432).

	Regarding claims 23 and 33,
		- The combination of: Song, as modified in view of: Patel (‘537) and Patel (‘888), teaches the limitations of: claim 21 (which claim 23 depends on); and claim 31 (which claim 33 depends on), as described above.
		- Patel (‘888) further teaches a method and system, wherein:
			- the regressor includes a regression model constructed using machine learning (as described in claims 23 and 33) (Patel (‘888), paragraphs [0101] and [0102]; Paragraph [0101] teaches that system includes machine learning regression.  Paragraph [0102] teaches that this feature is beneficial for attaining specific lung function measures and attaining the relative shape of a curve of the lung function measures.).
Therefore, it would have been obvious to one of ordinary skill in the art of methods and systems for detecting coughs at the time of the effective filing date of the claimed invention to further modify the heart sound detecting system and method taught by Song, as modified in view of: Patel (‘537) and Patel (‘888), to incorporate a step and feature directed to utilizing a machine learning regression model, as taught by Patel (‘888), in order to attain specific lung function measures and attain the relative shape of a curve of the lung function measures. See Patel (‘888), paragraph [0102]; see also MPEP § 2143 G.
		- The combination of: Song, as modified in view of: Patel (‘537) and Patel (‘888), does not explicitly teach a method and system, wherein:
			- the cough detector includes a classification model constructed using machine learning (as described in claims 23 and 33).
- However, in analogous art of methods and systems for detecting breathing abnormalities, Au teaches a method and system, wherein:
- the cough detector includes a classification model constructed using machine learning (as described in claims 23 and 33) (Au, paragraph [0056]; Paragraph [0056] teaches that the samples (spectrograms) are input into a pre-specified classification algorithm (i.e., a classification model) to generate a set of mathematical features.  The difference between the output of this classification algorithm and the pre-defined mathematical features is used to refine the algorithms.  The goal is to ensure the classification algorithm have the variables needed to filter out unwanted noises during feature extraction.  Note, the above description is based on well-described machine learning approach (i.e., classification model is constructed using machine learning).  As described above, paragraph [0056] teaches that this feature is beneficial for refining the classification algorithm and ensuring that the classification algorithm has variables needed to filter out unwanted noises during feature extraction.).
Therefore, it would have been obvious to one of ordinary skill in the art of methods and systems for detecting breathing abnormalities at the time of the effective filing date of the claimed invention to further modify the heart sound detecting system and method taught by Song, as modified in view of: Patel (‘537) and Patel (‘888), to incorporate a step and feature directed to utilizing a classification algorithm that is based on machine learning, as taught by Au, in order to refine the classification algorithm and ensure that the classification algorithm has variables needed to filter out unwanted noises during feature extraction. See Hines, paragraph [0063]; see also MPEP § 2143 G.

Claims 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Song et al. (Pub. No. US 2013/0237863), as modified in view of: Patel et al. (Pub. No. US 2014/0336537), hereinafter referred to as Patel ('537) and Patel et al. (Pub. No. US 2015/0126888), hereinafter referred to as Patel ('888), as applied to claims 21 and 31 above, and further in view of:
- Hines et al. (Pub. No. US 2019/0336039).

	Regarding claims 24 and 34,
		- The combination of: Song, as modified in view of: Patel (‘537) and Patel (‘888), teaches the limitations of: claim 21 (which claim 24 depends on); and claim 31 (which claim 34 depends on), as described above.
		- The combination of: Song, as modified in view of: Patel (‘537) and Patel (‘888), does not explicitly teach a method and system, wherein:
			- the cough feature vector is an n-dimensional vector whose elements are n-number of the one or more cough features (as described in claims 24 and 34).
- However, in analogous art of methods and systems for identifying cough events, Addington teaches a method and system, wherein:
- the cough feature vector is an n-dimensional vector whose elements are n-number of the one or more cough features (as described in claims 24 and 34) (Hines, paragraphs [0062] and [0063]; Paragraph [0062] teaches that the SVM algorithm is not limited to a two-dimensional feature space, and n-dimensional feature vectors representing datasets in a n-dimensional feature space may be used (i.e., the cough feature vector is an n-dimensional vector whose elements are n-numbers of the cough features).  Paragraph [0063] teaches that this feature is beneficial for training the SVM algorithm and allowing for initial measurements of accuracy to estimate the sensitivity and specificity that can be expected for the cough detection system.).
Therefore, it would have been obvious to one of ordinary skill in the art of methods and systems for identifying cough events at the time of the effective filing date of the claimed invention to further modify the heart sound detecting system and method taught by Song, as modified in view of: Patel (‘537) and Patel (‘888), to incorporate a step and feature directed to utilizing an SVM algorithm with n-dimensional feature vectors, as taught by Hines, in order to train the SVM algorithm and allow for initial measurements of accuracy to estimate the sensitivity and specificity that can be expected for the cough detection system. See Hines, paragraph [0063]; see also MPEP § 2143 G.

Claims 25-27 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Song et al. (Pub. No. US 2013/0237863), as modified in view of: Patel et al. (Pub. No. US 2014/0336537), hereinafter referred to as Patel ('537) and Patel et al. (Pub. No. US 2015/0126888), hereinafter referred to as Patel ('888), as applied to claims 21 and 31 above, and further in view of:
- Abeyratne et al. (Pub. No. US 2015/0073306).

	Regarding claims 25 and 35,
	- The combination of: Song, as modified in view of: Patel (‘537) and Patel (‘888), teaches the limitations of: claim 21 (which claim 25 depends on); and claim 31 (which claim 35 depends on), as described above.
	- The combination of: Song, as modified in view of: Patel (‘537) and Patel (‘888), does not explicitly teach a method and system, wherein:
		- the computer hardware system includes a feature vector optimizer configured to select, from a plurality of cough features identified by the cough feature detector from the cough event, the one or more cough features for inclusion into the cough feature vector based upon contextual information of the user (as described in claims 25 and 35).
	- However, in analogous art of methods and systems for processing cough features, Abeyratne teaches a method and system, wherein:
		- the computer hardware system includes a feature vector optimizer configured to select, from a plurality of cough features identified by the cough feature detector from the cough event, the one or more cough features for inclusion into the cough feature vector based upon contextual information of the user (as described in claims 25 and 35) (Abeyratne, paragraph [0214]; Paragraph [0214] teaches that mean sensitivity and specificity values jumped to 79.+-.9% and 72.7.+-.8.7% when only selected cough features were used (i.e., the one or more cough features were selected for inclusion into the cough feature vector).  In all 22 features were selected out of 63 after the feature optimization.  Paragraph [0243] teaches that optimal feature selection (i.e., a feature vector optimizer) requires exhaustive search of all possible subsets of features.  Paragraph [0243] further teaches that computing mean p-value for F.sup.c features over .sub.md LRMs.  Selecting the features with mean p-value less than a threshold value given by p.sub.ths. Let C.sub.f.sup.s be the sub-set of selected cough features from C.sub.f and F.sup.c.sub.s be the candidate features set formed by augmenting features with selected cough features (i.e., selecting the one or more cough features for inclusion into the cough feature vector).  Paragraph [0019] teaches that this feature is beneficial for improving a method for identifying cough sounds.).
Therefore, it would have been obvious to one of ordinary skill in the art of methods and systems for processing cough features at the time of the effective filing date of the claimed invention to further modify the heart sound detecting system and method taught by Song, as modified in view of: Patel (‘537) and Patel (‘888), to incorporate a step and feature directed to utilizing an optimal feature selection process to select cough features for inclusion in a cough feature vector, as taught by Abeyratne, in order to improve a method for identifying cough sounds. See Abeyratne, paragraph [0019]; see also MPEP § 2143 G.

Regarding claims 26 and 36,
	- The combination of: Song, as modified in view of: Patel (‘537); Patel (‘888); and Abeyratne, teaches the limitations of: claim 25 (which claim 26 depends on); and claim 35 (which claim 36 depends on), as described above.
	- Abeyratne further teaches a method and system, wherein:
		- the feature vector optimizer includes a context-specific regression model that uses user-specific context data to select the one or more cough features (as described in claim 26 and 36) (Abeyratne, paragraphs [0292], [0293], and [0296]; Paragraphs [0292] and [0293] teach a design logistic regression model (LRM) for feature selection (i.e., a context-specific regression model for selecting one or more cough features).  Paragraph [0296] teaches that this feature is beneficial for classifying cough sounds in a prospective dataset.).
Therefore, it would have been obvious to one of ordinary skill in the art of methods and systems for processing cough features at the time of the effective filing date of the claimed invention to further modify the heart sound detecting system and method taught by Song, as modified in view of: Patel (‘537); Patel (‘888); and Abeyratne, to incorporate a step and feature directed to utilizing a design logistic regression model for selecting cough features, as taught by Abeyratne, in order to classify cough sounds in a prospective dataset. See Abeyratne, paragraph [0296]; see also MPEP § 2143 G.

Regarding claims 27 and 37,
	- The combination of: Song, as modified in view of: Patel (‘537); Patel (‘888); and Abeyratne, teaches the limitations of: claim 26 (which claim 27 depends on); and claim 36 (which claim 37 depends on), as described above.
	- Abeyratne further teaches a method and system, wherein:
		- the regressor is configured to implement a condition-relevant regression model based upon the context data (as described in claims 27 and 37) (Abeyratne, paragraph [0296]; Paragraph [0296] teaches that [in order to select a good model from the L.sub.C11 models available], the method divided L.sub.C11 models in d-dimensional space into k=2 clusters, i.e. high performance model cluster and low-performance model cluster.  We set space dimension d equal to model parameters plus three performance measures (sensitivity, specificity and kappa).  Then from the cluster of the high performance models, we selected that model which had the lowest mean square error value with respect to the centroid (i.e., selecting a condition-relevant regression model).  Let represent the selected LRM and .lamda. is the corresponding probability decision threshold (value determined using ROC curves such that the classifier performance is maximized).  Once is chosen, we fix all the parameters of the model (i.e., the condition-relevant regression model is based upon the context data).).
The motivations and rationales to modify the modify the heart sound detecting system and method taught by Song, in view of: Patel (‘537); Patel (‘888); and Abeyratne, described in the analyses of the obviousness rejections of claims 21, 25, 26, 31, 35, and 36 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Song et al. (Pub. No. US 2013/0237863), as modified in view of: Patel et al. (Pub. No. US 2014/0336537), hereinafter referred to as Patel ('537) and Patel et al. (Pub. No. US 2015/0126888), hereinafter referred to as Patel ('888), as applied to claims 21 and 31 above, and further in view of:
- Weffers-Albu et al. (Pub. No. US 2017/0127977).

Regarding claims 28 and 38,
		- The combination of: Song, as modified in view of: Patel (‘537) and Patel (‘888), teaches the limitations of: claim 21 (which claim 28 depends on); and claim 31 (which claim 38 depends on), as described above.
		- The combination of: Song, as modified in view of: Patel (‘537) and Patel (‘888), does not explicitly teach a method and system, configured to:
		- determine a quality of the passively-monitored cough event (as described in claims 28 and 38); and
- presenting, via the computer hardware system, an instruction to the user to perform an active lung function metric measurement responsive to the quality of the passively-monitored cough event having an audio signal input with a noise above a predetermined threshold (as described in claims 28 and 38).
		- However, in analogous art of methods and systems for detecting cough events, Weffers-Albu teaches a method and system, configured to:
		- determine a quality of the passively-monitored cough event (as described in claims 28 and 38) (Weffers-Albu, paragraph [0019]; Paragraph [0019] teaches that the invention step (d) comprises determining the number of cough events present in the first respiratory signal (i.e., determining the number of cough events is interpreted as “determining a quality” of the passively-monitored cough event – see paragraph [0104] of Applicant’s substitute specification as filed on February 11, 2020, where the number of cough events is considered an example of a quality measurement) and step (g) comprises determining the number of cough events present in the second respiratory signal (i.e., determining the number of cough events).); and
- presenting, via the computer hardware system, an instruction to the user to perform an active lung function metric measurement responsive to the quality of the passively-monitored cough event having an audio signal input with a noise above a predetermined threshold (as described in claims 28 and 38) (Weffers-Albu, paragraphs [0018], [0022], [0035], and [0036]; Paragraph [0022] teaches that if the number of detected cough events during the predefined time frame is greater than or equal to the upper threshold (i.e., determining that the quality of the passively-monitored cough event is above a predetermined threshold), determining the respiratory status of the user as a third risk level [where the third risk level is a high risk level – see paragraph [0035]].  Paragraph [0036] teaches that the method further comprises sending or displaying a reminder message to the user, if the first and/or second video data [containing the data that is used to detect the cough events – see paragraph [0018]] has not been obtained by a predefined time (i.e., presenting an instruction to the user to remind the user to perform an active lung function metric measurement when the cough event data has not been obtained).  Paragraph [0036] teaches that this feature is beneficial for improving patient compliance with a monitoring regime.).
Therefore, it would have been obvious to one of ordinary skill in the art of methods and systems for detecting cough events at the time of the effective filing date of the claimed invention to further modify the heart sound detecting system and method taught by Song, as modified in view of: Patel (‘537) and Patel (‘888), to incorporate steps and features directed to: (i) determining the number of cough events in a respiratory signal; and (ii) sending or displaying a reminder message to the user if the cough event data has not been obtained, as taught by Weffers-Albu, in order to improve patient compliance with a monitoring regime. See Weffers-Albu, paragraph [0036]; see also MPEP § 2143 G.

Claims 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Song et al. (Pub. No. US 2013/0237863), as modified in view of: Patel et al. (Pub. No. US 2014/0336537), hereinafter referred to as Patel ('537) and Patel et al. (Pub. No. US 2015/0126888), hereinafter referred to as Patel ('888), as applied to claims 21 and 31 above, and further in view of:
- Peltonen et al. (Pub. No. US 2020/0015709).

Regarding claims 29 and 39,
		- The combination of: Song, as modified in view of: Patel (‘537) and Patel (‘888), teaches the limitations of: claim 21 (which claim 29 depends on); and claim 31 (which claim 39 depends on), as described above.
		- The combination of: Song, as modified in view of: Patel (‘537) and Patel (‘888), does not explicitly teach a method and system, configured to:
		- the cough feature detector includes a cough segmenter configured to extract edges of a burst phase of the cough event (as described in claims 29 and 39); and
- the cough feature vector is only based upon the burst phrase of the cough event (as described in claims 29 and 39).
		- However, in analogous art of methods and systems for detecting cough events, Peltonen teaches a method and system, configured to:
		- the cough feature detector includes a cough segmenter configured to extract edges of a burst phase of the cough event (as described in claims 29 and 39) (Peltonen, paragraph [0023]; Paragraph [0023] teaches applying features extracted from the sound wave to at least two electronic pattern classifiers including a first classifier trained to detect an explosive phase (i.e., a burst phase) of a cough sound and a second classifier trained to detect one or more post-explosive phases of the cough sound (i.e., detecting the explosive phase and the post-explosive phases of a cough sound are the equivalent of extracting the edges of a burst phase of the cough event, because the system is able to isolate the explosive phase from the phases that come after the explosive phases of a cough sound).).; and
- the cough feature vector is only based upon the burst phrase of the cough event (as described in claims 29 and 39) (Peltonen, paragraphs [0020] and [0087]; Paragraph [0087] teaches that detected features are formed into a series of feature vectors (i.e., generating a cough feature vector).  In box 61 a classifier in the form of a time delay neural network (TDNN) that has been pretrained to identify the first explosive phase of a cough examines a series of the frames to determine whether or not that explosive phase is present (i.e., the cough feature vector is based upon the burst phase of the cough event).  Paragraph [0020] teaches that this feature is beneficial for improving the detection of coughs present in patient sounds that are subject to background noise.).
Therefore, it would have been obvious to one of ordinary skill in the art of methods and systems for detecting cough events at the time of the effective filing date of the claimed invention to further modify the heart sound detecting system and method taught by Song, as modified in view of: Patel (‘537) and Patel (‘888), to incorporate steps and features directed to: (i) identifying an explosive phase of a cough sound; and (ii) forming the detected features into a series of feature vectors, as taught by Peltonen, in order to improve the detection of coughs present in patient sounds that are subject to background noise. See Peltonen, paragraph [0020]; see also MPEP § 2143 G.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Song et al. (Pub. No. US 2013/0237863), as modified in view of: Patel et al. (Pub. No. US 2014/0336537), hereinafter referred to as Patel ('537) and Patel et al. (Pub. No. US 2015/0126888), hereinafter referred to as Patel ('888), as applied to claims 21 and 31 above, and further in view of:
- Dwarika (Pub. No. US 2017/0071506).

Regarding claim 30,
		- The combination of: Song, as modified in view of: Patel (‘537) and Patel (‘888), teaches the limitations of claim 21 (which claim 30 depends on), as described above.
		- The combination of: Song, as modified in view of: Patel (‘537) and Patel (‘888), does not explicitly teach a method, wherein:
		- the computer hardware system includes an audio pre-processor disposed between the microphone and the cough detector.
	- However, in analogous art of methods and systems for detecting and monitoring respiratory events, Dwarika teaches a method, wherein:
		- the computer hardware system includes an audio pre-processor disposed between the microphone and the cough detector (Dwarika, paragraphs [0015], [0018];  Paragraph [0015] teaches a wearable respiratory and physiological monitoring device comprising at least two distinct sensors for measuring physiological parameters of a user; an acoustic sensor (i.e., a microphone) for receiving an acoustic signal; a pre-processor for performing a first processing of a signal from the at least one sensor and the acoustic sensor (i.e., an audio pre-processor is disposed between the microphone and the cough detector); and a main processor operating periodically for analyzing data received from the at least two distinct sensors and the acoustic sensor and comparing the measured physiological properties to a user’s baseline.  Paragraph [0018] teaches that the integrated processor includes a pre-processor for performing a first processing of a signal from the at least one sensor and the acoustic sensor (i.e., an audio pre-processor is disposed between the microphone and the cough detector).  Paragraph [0066] teaches that this feature is beneficial for providing simple signal condition to pattern and event recognition.).
Therefore, it would have been obvious to one of ordinary skill in the art of methods and systems detecting and monitoring respiratory events at the time of the effective filing date of the claimed invention to further modify the heart sound detecting system and method taught by Song, as modified in view of: Patel (‘537) and Patel (‘888), to incorporate a step and feature directed to adding a pre-processor for performing a first processing of a signal from the at least one sensor and the acoustic sensor, as taught by Dwarika, in order to provide simple signal condition to pattern and event recognition. See Dwarika, paragraph [0066]; see also MPEP § 2143 G.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464. The examiner can normally be reached Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450


/N.A.A./Examiner, Art Unit 3686

/JOHN P GO/Primary Examiner, Art Unit 3686